                                                                              E-FILED
                                               Tuesday, 23 October, 2018 11:41:29 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


UNITED STATES OF AMERICA,            )
                                     )
     Plaintiff,                      )
                                     )
     v.                              )      No. 09-cr-30003
                                     )
BRENT L. SUTTORY,                    )
                                     )
     Defendant.                      )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

      This matter is before the Court on Defendant Brent L.

Suttory’s pro se Motion to Modify Supervised Release (d/e 34)

brought pursuant to 18 U.S.C. § 3583(e)(2). The Motion is

DISMISSED for lack of jurisdiction and as premature. Defendant’s

challenges to alleged procedural defects in the imposition of his

sentence cannot be brought pursuant to § 3583(e)(2). The Court

dismisses Defendant’s substantive challenges to his conditions of

supervised release as premature with leave to refile six months

prior to Defendant’s release from prison.



                            Page 1 of 10
                         I. BACKGROUND

     In April 2009, Defendant pleaded guilty to possession of child

pornography, receipt of child pornography, and distribution of

child pornography (Counts 1-3) and consented to forfeiture (Count

4). In November 2009, United States District Judge Jeanne E.

Scott sentenced Defendant to 120 months’ imprisonment on Count

1 and 180 months’ imprisonment on each of Counts 2 and 3, all to

run concurrently, and a lifetime term of supervised release. Judge

Scott also imposed mandatory, standard, and special conditions of

supervised release. Judgment (d/e 20). Defendant did not appeal.

According to the Bureau of Prisons website, Defendant’s release

date is February 3, 2022. See https://www.bop.gov/inmateloc/

(last visited October 22, 2018).

     On October 1, 2018, Defendant filed a Motion to Modify

Supervised Release pursuant to 18 U.S.C. § 3583(e)(2). Defendant

challenges procedural defects relating to the imposition of his

sentence and substantive defects to the terms of supervised

release.

     Specifically, Defendant’s procedural challenges include: (1)

that Defendant did not receive advance notice of the supervised
                            Page 2 of 10
release conditions; (2) that Judge Scott and Defendant’s attorney

failed to explain the standard conditions and most of the special

conditions; (3) a challenge to the lifetime term of supervised

release1; and (4) a challenge to Defendant’s designation as a sexual

predator without notice. Defendant also challenges several alleged

substantive defects to the conditions of supervised release,

including claims that the conditions are contrary to current law,

are vague, or are overbroad.

      The Government has filed a response objecting to any

modification. The Government asserts that Defendant cannot

challenge procedural defects by way of § 3583(e)(2) and that

Defendant’s substantive challenges to the conditions of supervised

release are premature.




1The Government was unable to discern what Defendant was attempting to
challenge with this claim and asserts that an undeveloped argument is
waived. While Defendant’s claim relating to his lifetime term of supervised
release is not well developed, the Court interprets the claim as one challenging
the duration of the term of supervised release, in light of the cases Defendant
cites. See Def. Mot. at 5 (d/e 34).
                                Page 3 of 10
                          II. LEGAL STANDARD

      Under § 3583(e)(2), a court may modify, reduce, or enlarge a

condition of supervised release at any time prior to the expiration

or termination of the term of supervised release:

      Modification of conditions or revocation—The court
      may, after considering the factors set forth in section
      3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),
      and (a)(7)—

      ***

      (2) extend a term of supervised release if less than the
      maximum authorized term was previously imposed, and
      may modify, reduce, or enlarge the conditions of
      supervised release, at any time prior to the expiration or
      termination of the term of supervised release, pursuant
      to the provisions of the Federal Rules of Criminal
      Procedure relating to the modification of probation and
      the provisions applicable to the initial setting of the
      terms and conditions of post-release supervision[.]

18 U.S.C. § 3582(e)(2); see also United States v. Neal, 810 F.3d

512, 516-17 (7th Cir. 2016).2




2The Court need not hold a hearing before ruling on Defendant’s motion. A
hearing is required before the Court modifies the conditions of supervised
release, and the Court is not modifying any conditions of supervised release at
this time. See Fed.R.Crim.P. 32.1(c)(1) (providing that the court must hold a
hearing before modifying any conditions of supervised release unless (A) the
person waives the hearing or (B) the relief sought is favorable and does not
extend the term of supervised release and the attorney for the government
does not object).

                                Page 4 of 10
                                  III. ANALYSIS

     Defendant challenges, pursuant to 18 U.S.C. § 3583(e)(2),

alleged procedural defects in the imposition of his sentence and

the substance of several of his conditions of supervised release.

     A defendant may bring a substantive challenge to the legality

of conditions of supervised release at any time prior to termination

or expiration of the term of supervised release pursuant to

§ 3583(e)(2). See Neal, 810 F 3d at 518. A defendant may not,

however, use § 3583(e)(2) to “argue that a facially valid condition of

supervised release must be rescinded because of a misstep in the

manner in which it was imposed long ago.” Id. at 520. For example,

a defendant cannot use § 3583(e)(2) to argue that a condition was

not adequately explained, a condition was not adequately linked to

the offense of conviction, or that the information from the original

sentencing did not provide sufficient support for the condition. Id.

Those types of “procedural shortcomings must be raised at the first

opportunity or not at all.” Id.

     In this case, Defendant’s challenges to alleged procedural

defects are not properly brought under § 3583(e)(2). Defendant’s

claims that he did not receive notice of the conditions, that the
                             Page 5 of 10
conditions and sex offender designation were not adequately

explained, and his complaint regarding the duration of his term of

supervised release are the types of claims that must be brought on

direct appeal or in a collateral attack. See, e.g., Neal, 810 F. 3d at

520. Section 3583(e)(2) does not provide a basis for Defendant’s

challenge to these alleged procedural defects.

     Section 3583(e)(2) is, however, the proper vehicle for

Defendant to raise substantive challenges to the conditions of

supervised release. Nonetheless, the fact that a court may modify

conditions of supervised release at any time does not mean that

the court must do so whenever a request is made. United States v.

Williams, 840 F.3d 865, 865 (7th Cir. 2016) (affirming district

court’s determination that a request to modify supervised release

conditions made 14 years before the defendant’s release from

prison was premature).

     Defendant is not scheduled for release until February 2022.

The governing law may change before then and it would be more

efficient for Defendant to make all potential arguments at one time.

Therefore, the Court dismisses without prejudice Defendant’s

request to modify his conditions of supervised release with leave to
                             Page 6 of 10
refile a motion raising all of his substantive challenges to the

supervised release conditions six months prior to his release from

prison. See United States v. Siegel, 753 F.3d 705, 717 (7th Cir.

2014) (identifying as one of five “best practices” that the court

require a defendant attend a brief hearing on the eve of his release

from prison to be reminded of the conditions of supervised release,

at which time the court can also consider whether to modify the

conditions of supervised release). This procedure will conserve

judicial resources and avoid piecemeal litigation of the issues

pertaining to Defendant’s supervised release conditions.

See United States v. Hayes, No. 95-cr-135, 2016 WL 1301154, at

*3 (E.D. Wis. March 31, 2016) (dismissing motion to modify filed

three years before release as premature with leave to file three

months prior to release), aff’d 672 F. App’x 589 (7th Cir. 2016).

     One final note. While the Court believes the above recitation

addresses all of Defendant’s claims, the Court notes that

Defendant cites to United States v. Lewis, 823 F.3d 1075, 1080

(7th Cir 2016), for the proposition that he can challenge the

duration of his term of supervised release at any time under

§ 3583(e)(2). Def. Mot. at 5 (also citing United States v. Asalati,
                             Page 7 of 10
615 F.3d 1001, 1009 (8th Cir. 2010), holding that a court has the

discretion to reduce the term of the defendant’s supervised release

under § 3583(e)(2)). In Lewis, the Seventh Circuit noted:

     Conditions of supervised release announced at the
     beginning of a prison sentence will not take effect until
     the end of the prison sentence, often many years later.
     In addition, a defendant's supervised release may take
     place in a district other than the sentencing court.
     Unlike other sentence terms, therefore, the duration and
     conditions of supervised release may be modified by a
     court “at any time prior to the expiration or termination
     of the term.” § 3583(e).

Lewis, 823 F.3d at 1080.

     This reference by the Lewis court could be an

acknowledgement that § 3583(e)(1) allows a court to terminate a

term of supervised release any time after the expiration of one year

“if such action is warranted by the conduct of the defendant

released and the interest of justice.” That provision does not apply

here because Defendant has not completed one year of supervised

release. In contrast, § 3583(e)(2) appears limited to reducing and

modifying conditions of supervised release. 18 U.S.C. § 3583(e)(1)

(providing that a court can “modify, reduce, or enlarge the

conditions of supervised release”); see also United States v. Sluss,

No. ELH-11-0236, 2015 WL 6000553, at *2 (D. Md. Aug. 12, 2010)
                            Page 8 of 10
(interpreting § 3583(e)(2) as applying only to the conditions of

supervised release and not to the duration of supervised release).

     Nonetheless, even if this Court has the discretion under §

3583(e)(2) to reduce Defendant’s lifetime term of supervised

release, the Court declines to do so because Defendant’s request is

premature, as Defendant has not even begun his term of

supervised release and will not be released from prison until

February 2022. See, e.g., id. (noting that, even if the court had the

authority to reduce the defendant’s term of supervised release, the

request was premature because defendant was still serving a long

imprisonment term).

                            IV. CONCLUSION

     For the reasons stated, Defendant’s Motion is DISMISSED for

lack of jurisdiction and as premature. Defendant’s challenges to

alleged procedural defects in the imposition of his sentence cannot

be brought pursuant to § 3583(e)(2). The Court dismisses

Defendant’s substantive challenges to his conditions of supervised

release as premature with leave to refile six months prior to

Defendant’s release from prison.



                            Page 9 of 10
ENTERED: October 22, 2018

FOR THE COURT:
                       s/Sue E. Myerscough
                     SUE E. MYERSCOUGH
                     UNITED STATES DISTRICT JUDGE




                     Page 10 of 10
